Citation Nr: 0946685	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-28 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder muscle injury.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to 
January 1972.  

Subsequently, the Veteran served in the Tennessee Army 
National Guard with various periods of active duty for 
training (ACDUTRA), including a particular annual two-week 
period of ACDUTRA from July 30 to August 14, 1988.  The RO 
already service-connected the Veteran for a right shoulder 
dislocation injury to the acromioclavicular (AC) joint that 
occurred in the line of duty during this particular period of 
ACDUTRA.  Thus, this period of ACDUTRA from July 30 to August 
14, 1988 also constitutes a period of active duty.  See 38 
U.S.C.A. § 101(24) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.6(a) (2009).  
  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Veteran also perfected an appeal of the RO's August 2005 
denial of service connection for gastroesophageal reflux 
disease (GERD) secondary to his right shoulder injury.  
However, he withdrew that appeal in writing in an April 2007 
statement.  See 38 C.F.R. § 20.204 (2009).  Therefore, the 
issue is not before the Board.


FINDING OF FACT

There is competent evidence showing that the Veteran has 
current residuals of a right shoulder muscle injury that 
occurred during an a period of ACDUTRA in August 1988.  


CONCLUSION OF LAW

The Veteran incurred residuals of a right shoulder muscle 
injury during active service.  38 U.S.C.A. §§ 101(24), 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§3.6(a), 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
Additionally, there is no need to discuss in detail whether 
there has been compliance with the notice and duty to assist 
provisions of the VCAA because, in light of the allowance of 
the claim, any error is inconsequential and, therefore, at 
most harmless error.  See 38 C.F.R. § 20.1102.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability 
benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard 
to lay evidence, the Federal Circuit Court recently held that 
lay evidence, when competent, can establish a nexus between 
the Veteran's disability and an in-service disease or injury.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
Citing its previous decisions in Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in 
Davidson that it has previously and explicitly rejected the 
view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  See id. at 
1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377 (footnote omitted).  For example, a layperson would be 
competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of cancer.  
Id. at 1377 n.4.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Veteran contends that he has current residuals of a right 
shoulder muscle injury that was incurred in-service in August 
1988.  He acknowledges that the RO has already awarded 
service connection for a right shoulder dislocation of the AC 
joint.  But he believes the RO failed to address service 
connection for a related right shoulder rupture of the 
pectoris major muscle.  He asserts that this muscle rupture 
occurred during the same in-service injury in August 1988.  
He states that if service connection was awarded for the 
right shoulder muscle injury as well, he would be entitled to 
a higher rating under the diagnostic code for the muscle 
injury as opposed to the joint.  See December 2006 claim; May 
2007 Notice of Disagreement (NOD); November 2009 Informal 
Hearing Presentation.  

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
Veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  In the present 
case, the November 2006 VA examiner diagnosed the Veteran 
with residuals of trauma and dislocation to the right 
shoulder from 1988.  The examiner discussed X-rays that 
documented an abnormality of the right shoulder AC joint for 
which the Veteran is already service-connected.  However, the 
examiner also discussed a separate "minimal depression of 
the muscles of the upper lateral chest wall."  In addition, 
Dr. J. Williams, M.D., a private physician, diagnosed the 
Veteran in October 2004 with a "concavity of the right 
pectoralis major insertion of the right shoulder."  Thus, 
there is sufficient evidence of a current right shoulder 
muscle disorder in addition to the right shoulder AC joint 
disorder.  Consequently, the determinative issue is whether 
this condition is somehow attributable to the Veteran's 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

National Guard service treatment records (STRs) and 
affidavits from August 1988 document that the Veteran injured 
his right shoulder when several other soldiers grabbed the 
Veteran's right arm and threw him in a puddle.  A September 
1988 Statement of Medical Examination and Duty Status (DA 
Form 2173) and a March 1989 service department line of duty 
finding confirm that this incident occurred in the line of 
duty.  There was no negligence or misconduct on the Veteran's 
part.  The Veteran was placed on physical profile.  In March 
1989 Dr. F. Hampton, M.D., diagnosed the Veteran with a 
seven-month-old tear of the pectoris major tendon on the 
right.  The muscle itself was retracted.  A "concavity" in 
the right lateral chest was noted.  In May 1989, a military 
physician, Dr. D. Campbell, M.D., diagnosed the Veteran with 
a partial rupture of the pectoralis major muscle of the right 
shoulder.  Thus, the Veteran's National Guard STRs and 
immediate post-service records document a right shoulder 
muscle injury with continuing residuals.        

Most importantly, there is competent evidence of a nexus 
(etiological link) between the Veteran's current right 
shoulder muscle residuals and his in-service injury.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  Specifically, both the November 2006 VA examiner 
and the October 2004 private report of Dr. J. Williams 
indicated the Veteran still had a concavity or minimal 
depression of the right pectoralis major muscle of the right 
shoulder stemming from his in-service injury.  Weakness, 
pain, limitation of motion, and difficult exercising and 
lifting were noted as residuals.  These examinations provide 
strong evidence in support of the Veteran's claim.  In 
addition, subsequent National Guard records in the 1980s, 
1990s, and thereafter, as well as the Veteran's lay 
assertions, document post-service complaints sufficient to 
demonstrate continuity, adequate to award service connection 
for the disability.  See 38 C.F.R. § 3.303(b).    

Resolving doubt in the Veteran's favor, the Board finds 
sufficient evidence of an in-service right shoulder muscle 
injury during a period of ACDUTRA with current evidence of 
residuals of the muscle disability to establish service 
connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
appeal is granted.  The precise nature and extent of the 
right shoulder muscle disorder is not at issue before the 
Board at this time.  Only when the RO rates the disability 
will this become a pertinent consideration.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).  


ORDER

Service connection for residuals of a right shoulder muscle 
injury is granted.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


